 Case: 4:19-cv-00548-SRC Doc. #: 44 Filed: 10/09/19 Page: 1 of 2 PageID #: 174



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 RAKSHPAL (“BEN”) DOGRA,                        )
                                                )
         Plaintiff,                             )
                                                )
         v.                                     )     Case No. 4:19-cv-00548-SRC
                                                )
 ROBERT GRIFFIN III,                            )
                                                )
          Defendant.                            )

        PLAINTIFF’S MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL

       COMES NOW Plaintiff Ben Dogra, by and through his undersigned counsel, and hereby

moves this Court for leave to file under seal Exhibit 1 to Plaintiff’s Opposition to Defendant’s

Motion to Dismiss or, In the Alternative, Stay and Compel Arbitration, because of confidential

information contained therein.

       WHEREFORE, Plaintiff respectfully requests the Court enter an Order permitting Exhibit

1 to be filed under seal.



Dated: October 9, 2019                      Respectfully submitted,

                                                DOWD BENNETT LLP

                                                By: /s/ John D. Comerford
                                                John D. Comerford, MO #60164MO
                                                James B. Martin, MO #70219MO
                                                7733 Forsyth Blvd., Suite 1900
                                                St. Louis, MO 63105
                                                Telephone: (314) 889-7300
                                                Facsimile: (314) 863-2111
                                                jcomerford@dowdbennett.com
                                                jbmartin@dowdbennett.com

                                                Attorneys for Plaintiff Rakshpal (“Ben”) Dogra
 Case: 4:19-cv-00548-SRC Doc. #: 44 Filed: 10/09/19 Page: 2 of 2 PageID #: 175



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, the foregoing document was filed electronically
with the Clerk of Court and served by operation of the Court’s electronic filing system upon all
counsel of record in this case participating in Electronic Case Filing.

                                              /s/ John D. Comerford

                                            Attorneys for Plaintiff Rakshpal (“Ben”) Dogra




                                               2
